NO. 07-01-0317-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                     APRIL 2, 2002

                         ______________________________


                            GARY L. SMITH, APPELLANT*

                                           V.

                        TANYA DIONNE BRYANT, APPELLEE


                       _________________________________

            FROM THE 165TH DISTRICT COURT OF HARRIS COUNTY;

                NO. 99-31407; HONORABLE ELIZABETH RAY, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Appellant Gary L. Smith filed a notice of appeal from the trial court’s order denying

his motion to reinstate. The clerk’s record has been filed and the court reporter has

indicated that there is no reporter’s record in the underlying case. After two motions for



      *
      Although the underlying case was filed by Great West Casualty Company and Twin
Lake Trucking, Ltd., Gary L. Smith intervened and is appellant herein.
extensions of time in which to file a brief were granted, Smith’s brief was due to be filed by

January 21, 2002. The brief was not filed. By letter dated March 14, 2002, this Court

notified counsel of the defect and also directed her to reasonably explain the failure to file

a brief together with a showing that appellee Tanya Dionne Bryant has not been

significantly injured by the delay by March 25, 2002. Counsel did not respond and the

brief remains outstanding.


       Accordingly, we dismiss the appeal for want of prosecution and failure to comply

with an order of this Court. See Tex. R. App. P. 38.8(a)(1) and 42.3(b) and (c).



                                                  Don H. Reavis
                                                    Justice


Do not publish.




                                              2